PER CURIAM:
Leslie Clay King appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action as frivolous pursuant to 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See King v. Lee, No. CA-04-414-1-H (E.D.N.C. July 7, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED